Citation Nr: 1810096	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabled for diabetes mellitus, type II, with nonproliferative retinopathy, hypertension, albuminuria, tinea cruris, and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in November 2016.  At that time, the Board remanded the case to fulfill the Veteran's request for a hearing. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record. 

The Board notes that the issue of a total disability rating based on individual unemployability (TDIU) was raised by the record during the Veteran's June 2017 hearing.  Subsequent to the hearing, the Veteran filed a separate claim for TDIU.  The RO addressed the claim in an August 2017 rating decision and the Veteran submitted a timely notice of disagreement in December 2017.  The RO has indicated that it is addressing the notice of disagreement through the traditional appeals process, therefore the Board does not have jurisdiction over the claim at this time and will not address the issue in this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for diabetes mellitus, type II (DM Type II), at a rating of 20 percent disabling.  Additionally, the Veteran has diagnoses of nonproliferative retinopathy, hypertension, albuminuria, tinea cruris, and erectile dysfunction that have been determined to be causally related to DM Type II.  Accordingly, in evaluating the disability rating for DM Type II, the Board must also determine whether the symptoms of any of the related disabilities warrant a separate compensable rating under the diagnostic code for that disability. 

At his June 2017 hearing, the Veteran testified that he was scheduled to have laser surgery on his eye, two days after the hearing, to treat aneurysms in his retinal veins due to diabetic retinopathy.  He also testified that he would be having a medical appointment five days after the hearing to address recent high blood pressure readings related to hypertension.  In addition, he claimed that his doctor had recommended that he limit his physical exertion due the DM Type II. 

The claims file does not contain comprehensive medical records for the Veteran after June 2014.  Additionally, the Veteran's most recent examination for DM Type II and its associated disabilities is from April 2013.  Based on the Veteran's testimony, there is evidence that his conditions have worsened since the most recent examination and medical records.  In order to properly evaluate the current state of the Veteran's disabilities, the Board must obtain examinations and records that reflect that current state. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of this Veteran's records of VA treatment since June 2014.  The evidence obtained, if any, should be associated with the claims file. 

2.  Ask the Veteran to identify and provide a release for relevant records of treatment, if applicable, from any private care provider or facility that may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence should be associated with the claims file. 

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examinations to evaluate the current severity of diabetes mellitus, type II, as well as retinopathy, hypertension, albuminuria, tinea cruris, and erectile dysfunction. 

Prior to examination, the examiner should review the Veteran's entire claims file.  The report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current severity and symptomatology for all listed disabilities and report all examination findings in a printed report. 

4.  After completing the above, and any other development that may be indicated as a result, readjudicate the Veteran's claim based on the entirety of the evidence.  If any of the disabilities associated with diabetes mellitus, type II present a compensable disability picture, they should be rated separately according to the appropriate diagnostic code.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




